Citation Nr: 0735983	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 4, 
2004, for assignment of a 30 percent rating for residuals of 
a fracture, tip of the lateral malleolus, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which granted an increased evaluation 
for the veteran's service connected residuals of a fracture, 
tip of the lateral malleolus, left ankle to 20 percent 
effective January 12, 2004 and to 30 percent effective 
November 4, 2004.  


FINDINGS OF FACT

1.  In December 2004, the RO granted a 30 percent evaluation 
for the veteran's service-connected left ankle disability 
effective from the date of the November 4, 2004 VA 
examination.

2.  The evidence reflects that the veteran met the criteria 
for a 30 percent evaluation for his service connected left 
ankle disability as of November 4, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to November 4, 2004 
for a 30 percent rating for residuals of a fracture, tip of 
the lateral malleolus, left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400, 4.71a (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran expressed disagreement with the effective date of 
November 4, 2004, for the assignment of a 30 percent 
schedular disability evaluation for the service-connected 
residuals of a fracture, tip of the lateral malleolus, left 
ankle.  The veteran contends that the 30 percent disability 
evaluation should be effective the date of his claim, 
September 26, 2002.  The 30 percent rating was assigned by a 
rating decision in December 2004.

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to that 
rule applies where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2007).  See 38 C.F.R. § 3.400(o)(2) (2007); Harper v. Brown, 
10 Vet. App. 125 (1997).  In all other cases, the effective 
date will be the "date of receipt of claim or date 
entitlement arose, whichever is later."  See 38 C.F.R. § 
3.400(o)(1) (2007); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 
(Oct. 22, 1998).  Therefore, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2007).

The veteran's service connected left ankle disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 which 
rates impairment resulting from other foot injuries.  
According to this diagnostic code, evidence of moderate 
residuals of a foot injury warrants the assignment of a 10 
percent disability rating.  The next higher evaluation of 20 
percent requires evidence of moderately severe residuals of a 
foot injury.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, requires evidence of severe 
residuals of a foot injury.  Id.  Actual loss of use of the 
foot will be evaluated as 40 percent disabling. 

The veteran was originally granted service connection for his 
left ankle disability by a rating decision dated in May 1979 
and assigned a noncompensable disability evaluation effective 
April 20, 1979.  The veteran filed a claim for an increase in 
his disability evaluation in September 2002.  Based upon the 
results of a January 2003 VA examination, the veteran's 
service connected disability was increased to 10 percent 
effective September 26, 2002, the date of claim.  The veteran 
appealed and submitted a January 12, 2004 physical therapy 
referral which showed a diagnosis of medial malleolus union 
fracture with weakness and tendonitis.  Based on that 
treatment and associated notes from Sports Medicine and 
Orthopedic Surgery, the veteran's evaluation was increased to 
20 percent effective January 12, 2004.  As a result of a 
November 2004 VA examination, the veteran's left ankle 
disability evaluation was increased to 30 percent effective 
November 4, 2004.  

The issue before the Board therefore is whether an increase 
in disability to support an evaluation of 30 percent is shown 
to have occurred (date entitlement arose) prior to November 
4, 2004, the date of the VA examination.  The Board concludes 
that an earlier effective date prior to November 4, 2004, for 
an increased evaluation for residuals of a fracture, tip of 
the lateral malleolus, left ankle is not warranted.  

Prior to November 4, 2004, the clinical evidence does not 
show severe symptoms of the left ankle.  The January 2003 VA 
examination showed no significant swelling or deformity.  
Ankle movements appeared to be intact with full flexion and 
extension.  External and internal rotation also appeared to 
be within normal limits.  Muscle strength in the left foot 
was intact.  His reflexes were noted as physiologic and there 
was no sensory abnormality.  X-rays showed a bone fragment 
and degenerative changes most likely from prior injury.  

A physical therapy referral from Barry A. Messinger, M.D., 
dated January 12, 2004 noted a diagnosis of chronic medial 
malleolus nonunion fracture with weakness and tendonitis.  An 
ankle evaluation from Eastern Rehabilitation Network dated 
January 31, 2004 showed decreased range of motion, strength, 
calcaneal eversion, and flexibility.  Thickened left Achilles 
was noted.  

It was not until the November 2004 VA examination that the 
veteran's left ankle symptoms warranted a 30 percent 
disability rating under Diagnostic Code 5284.  The 
examination showed total lack of dorsiflexion, reduced 
flexion of 28 degrees and inversion and eversion limited to 
10 degrees.  Strength was shown as 3+ to 4-/5+ and sensation 
was intact for the left ankle and foot.  It was noted that 
the veteran walked with significant limping with a slow 
protected gait due to increased pain.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a 30 percent 
disability rating prior to November 4, 2004 for residuals of 
a fracture, tip of the lateral malleolus, left ankle.  
Consequently, an earlier effective date is not warranted.



Duties to notify and to assist the claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. Here, the effective date issue arose in a 
notice of disagreement.

The veteran had been given sufficient notice concerning his 
claim for increase in a December 2002 letter.  Moreover, VA 
notified the veteran in November 2005 of the information and 
evidence needed to substantiate and complete a claim for 
entitlement to an earlier effective date, to include notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate effective date of any grant of an 
earlier effective date until March 2006.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the effective date assigned.  As the 
appeal is being denied herein, any such issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 
& Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA examinations, VA treatment records, and private 
treatment records.


ORDER

An effective date earlier than November 4, 2004 for the grant 
of a 30 percent evaluation for residuals of a fracture, tip 
of the lateral malleolus, left ankle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


